IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

STATE OF WASHINGTON,                            No. 73502-1-


                       Respondent,

                  v.
                                                UNPUBLISHED OPINION
BRETT ALLAN MARKER,

                       Appellant.                FILED: MAR 2 1 2016


      Per Curiam. Brett Marker appeals from the trial court's order dismissing

his CrR 7.8 motion with prejudice and denying his motion to dismiss without

prejudice. The State of Washington concedes that dismissal with prejudice was

error. We accept the State's concession, reverse the trial court's order, and

remand for entry of an order dismissing Marker's CrR 7.8 motion without

prejudice. In light of our decision, Marker's statement of additional grounds for

review is moot.

       Reversed and remanded for entry of order dismissing the CrR 7.8 motion

without prejudice.


                                                  For the court:                          t«e>
                                                                                              .-o

                                                                                    ,
                                                                                          —tcr
                                                                                    er\
                                                                                          ?550
                                                                                          —t_i
                                                                                    3C
                                                                                          m
                                                                                    J»    _o
                                                                                    vo    o-ts
                                                                                    ro
                                                                                    —•
                                                                                          *Tjr
                                                                                          3>-OfT5
                                                                                    s»
                                                                                          t/>rn,~<

                                                                                          TX~
                                                                                    VO    o<s>
                                                                                          —*C3
                                                                                    CO
                                                                                    sr    S<




                                                V0,;m^'